                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOHN DOE I, et. al.,

                         Plaintiffs,
                                                                 CIVIL ACTION
        v.                                                       NO. 16-6039

 COLONEL ROBERT EVANCHICK, in his
 Official Capacity as Acting Commissioner of
 the Pennsylvania State Police

                         Defendant.


                                            ORDER

       AND NOW, this 10th day of January 2019, upon consideration of Plaintiffs’ Motion for

Summary Judgment (Doc. No. 61), Defendant’s Motion for Summary Judgment (Doc. No. 65),

Plaintiffs’ Response in Opposition to Defendant’s Motion (Doc. No. 69), Defendant’s Response in

Opposition to Plaintiffs’ Motion (Doc. No. 71), Plaintiffs’ Reply in Support of Motion for

Summary Judgment (Doc. No. 72), and in accordance with the Opinion of the Court issued this

day, it is ORDERED as follows:

       1. Plaintiffs’ Motion for Summary Judgment (Doc. No. 61) is DENIED;

       2. Defendant’s Motion for Summary Judgment (Doc. No. 65) is GRANTED;

       3. Judgment shall be entered in favor of DEFENDANT; and

       4. The Clerk of Court shall close this case for statistical purposes.



                                                     BY THE COURT:


                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J
